DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 4/26/22, Applicant, on 8/24/22, amended claims 1-2, 4-11, 13-16, and 18-20. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 8/24/2022. This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 101 rejection of claims 1-20 are withdrawn in light of Applicant’s amendments and explanations.
Revised 35 USC § 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10970742 to Knijink et al. (hereafter referred to as Knijink) in view of U.S. Patent Application Publication Number 2018/0063021 to Beveridge et al (hereafter referred to as Beverage).
As per claim 1, Knijink teaches: 
and a controller, comprising (Col. 4 lines 7-40 teaches producing an advertising campaign of a product for an online marketplace seller including, under control of one or more processors configured with executable instructions, generating at least one automated advertising campaign of a product having an online marketplace listing with an online marketplace; collecting data on one or more keywords used in relation to the at least one automated advertising campaign, the data including an initial set of daily clicks or sales on the online marketplace listing... generating an optimized advertisement bid value based at least in part on the one or more sales goals and the behavioral curve or table; and generating an optimized advertising campaign of the product based at least in part on the optimized advertisement bid value).
an artificial intelligence (AI) circuit structured to aggregate data for a plurality of attention-related resources (Col. 6 lines 38-58 teaches the system may further include additional operations including collecting additional data on the single keyword used in relation to the single keyword advertising campaign, the data including a third set of daily clicks or sales on the online marketplace listing; executing a machine learning component of an adaptive machine learning platform to generate a second machine learning component output, where the second machine learning component output is generated based at least in part on the additional data on the single keyword used in relation to the single keyword advertising campaign).
an expert system circuit structured to configure a purchase of at least one of the plurality of attention-related resources on an attention market, the configuring the purchase comprising: (Col. 16 lines 6-25 teaches A Digital Marketing Solver (DMS) is a process that automatically defines the optimum bid values to be used to reach the sales goals—the number of sales, the maximum ACoS, or a combination thereof. DMS may require the following inputs: 1. The desired value of sales (Xdes) based on ads, sales forecasts and inventory information as major inputs; 2. The maximum acceptable value of ACoS, which can vary over time; and 3. The complete information of the behavior curves. It is to be noted that DMS seeks a low ACoS that guarantees the Xdes, respecting a confidence level. Based on Xdes, DMS simulates the possible scenarios, i.e., every possible bid in every keyword for that UPC, and chooses the one scenario, i.e., one defined bid value for every keyword, leading to Xdes with the lowest ACoS, thus optimizing the advertising expenditure. These decisions can also be automated to follow rules set by the seller at the setup of the process).
maintaining a training data set comprising feedback data indicating outcomes of previous purchases (Col. 5 lines 1-40 teach the method may further include collecting additional data on the single keyword used in relation to the single keyword advertising campaign, the data including a third set of daily clicks or sales on the online marketplace listing; executing a machine learning component of an adaptive machine learning platform to generate a second machine learning component output, where the second machine learning component output is generated based at least in part on the additional data on the single keyword used in relation to the single keyword advertising campaign; generating a second behavioral curve or table relating to an advertisement bid value of the online marketplace listing and a cost per click value associated with the online marketplace listing based at least in part on the second machine learning component output of the machine learning component).
and training an artificial intelligence, comprising iteratively self-adjusting, based on the feedback data of the training data set, a forward market price of the at least one of the plurality of attention-related resources (Col. 5 lines 1-40 teach the method may further include collecting additional data on the single keyword used in relation to the single keyword advertising campaign, the data including a third set of daily clicks or sales on the online marketplace listing; executing a machine learning component of an adaptive machine learning platform to generate a second machine learning component output, where the second machine learning component output is generated based at least in part on the additional data on the single keyword used in relation to the single keyword advertising campaign; generating a second behavioral curve or table relating to an advertisement bid value of the online marketplace listing and a cost per click value associated with the online marketplace listing based at least in part on the second machine learning component output of the machine learning component. Col 8 lines 29-41 The present invention is directed to optimizing and automating the advertising expenditure in online-based commerce, i.e., e-commerce, by achieving an optimized sales volume and sales speed of a UPC with the smallest viable spending in advertising campaigns in marketplaces while respecting the actual and forecasted inventory level of that UPC. It can also be directed to optimizing and automating the advertising expenditure in online-based commerce, i.e., e-commerce, by achieving a target ACoS value with the maximum total number of sales for a UPC while respecting the actual and forecasted inventory level of that UPC. col. 16 lines 6-25 teach these decisions can also be automated to follow rules set by the seller at the setup of the process).
an attention acquisition circuit structured to automatically solicit the configured purchase of the at least one of the plurality of attention-related resources in a forward market for the at least one of the plurality of attention- related resources (Col 8 lines 29-41 The present invention is directed to optimizing and automating the advertising expenditure in online-based commerce, i.e., e-commerce, by achieving an optimized sales volume and sales speed of a UPC with the smallest viable spending in advertising campaigns in marketplaces while respecting the actual and forecasted inventory level of that UPC. It can also be directed to optimizing and automating the advertising expenditure in online-based commerce, i.e., e-commerce, by achieving a target ACoS value with the maximum total number of sales for a UPC while respecting the actual and forecasted inventory level of that UPC. col. 16 lines 6-25 teach these decisions can also be automated to follow rules set by the seller at the setup of the process).
Knijink teaches aggregating computer related resource data to optimize a purchasing strategy in regard to the computer related resources but does not explicitly teach gathering data from the internet regarding a plurality of computer devices and website hosts (a fleet of machines) which is taught by the following citations from Beveridge:
A transaction-enabling system, comprising: a fleet of machines (Paragraph Number [0063] teaches the virtual-data-center abstraction provides a convenient and efficient level of abstraction for exposing the computational resources of a cloud-computing facility to cloud-computing-infrastructure users. A cloud-director management server exposes virtual resources of a cloud-computing facility to cloud-computing-infrastructure users. In addition, the cloud director introduces a multi-tenancy layer of abstraction, which partitions virtual data centers (“VDCs”) into tenant-associated VDCs that can each be allocated to a particular individual tenant or tenant organization, both referred to as a “tenant.” A given tenant can be provided one or more tenant-associated VDCs by a cloud director managing the multi-tenancy layer of abstraction within a cloud-computing facility. Paragraph Number [0067] teaches a distributed resource-exchange system that employs a distributed-search subsystem to identify potential resource exchanges and select, from the identified potential resource exchanges, resource exchanges that best meet specified requirements and constraints. The distributed-search subsystem provides an auction-based method for matching of resource providers to resource users within a very large, distributed aggregation of virtual and physical data centers owned and managed by a large number of different organization (See also Paragraph Number [0066])).
each one of the plurality of attention-related resources being related to a task of the fleet of machines (Paragraph Number [0063] teaches the virtual-data-center abstraction provides a convenient and efficient level of abstraction for exposing the computational resources of a cloud-computing facility to cloud-computing-infrastructure users. A cloud-director management server exposes virtual resources of a cloud-computing facility to cloud-computing-infrastructure users. In addition, the cloud director introduces a multi-tenancy layer of abstraction, which partitions virtual data centers (“VDCs”) into tenant-associated VDCs that can each be allocated to a particular individual tenant or tenant organization, both referred to as a “tenant.” A given tenant can be provided one or more tenant-associated VDCs by a cloud director managing the multi-tenancy layer of abstraction within a cloud-computing facility. Paragraph Number [0067] teaches a distributed resource-exchange system that employs a distributed-search subsystem to identify potential resource exchanges and select, from the identified potential resource exchanges, resource exchanges that best meet specified requirements and constraints. The distributed-search subsystem provides an auction-based method for matching of resource providers to resource users within a very large, distributed aggregation of virtual and physical data centers owned and managed by a large number of different organization (See also Paragraph Number [0066])).
and at least one of: facility parameters of the fleet of machines, yield of the fleet of machines, profitability of the fleet of machines, optimization of business objectives of the fleet of machines, satisfaction of users of the fleet of machines, or satisfaction of operators of the fleet of machines (Paragraph Number [0070] teaches searches are parameterized by attribute/value pairs. These parameters may specify a scope for the search, minimum requirements for successful responses, search termination conditions, and many other operational parameters that allow searches to accurately tailored to user and participant needs. Participants may also be characterized by attribute/value pairs. (parameters of the fleet of machines). Paragraph Number [0037] teaches a plot of the total accumulated cost vs. time for the four strategies A, B, C, and D, discussed above with reference to FIGS. 2A-D. Clearly, after less than 30 days, strategy D, represented by cost curve 272, provides a significantly lower accumulated cost then strategies A, B, and C, represented by cost curves 273-275.  (yield of the fleet of machines) Paragraph Number [0036] teaches purchasing the 10 additional servers made possible by the resource-exchange system. According to the fourth strategy D, the 10 additional servers 260-262 are immediately purchased and installed. Because the organization managing virtual/physical data center 202 is leasing the 10 additional servers, there is a negative cost, or revenue 266, associated with the 10 additional servers. (profitability of the fleet of machines)).
Both Knijink and Beveridge are directed to distributed search systems to identify potential resource exchanges and transactions. Knijink discloses aggregating computer related resource data to optimize a purchasing strategy in regard to the computer related resources. Beveridge improves upon Knijink by disclosing gathering data from the internet regarding a plurality of computer devices and website hosts (a fleet of machines). One of ordinary skill in the art would be motivated to further include gathering data from the internet regarding a plurality of computer devices and website hosts (a fleet of machines), to efficiently identify potential resource exchanges and transactions and implement favorable transactions based upon rule sets.	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system and method of aggregating computer related resource data to optimize a purchasing strategy in regard to the computer related resources in Knijink to further utilize gathering data from the internet regarding a plurality of computer devices and website hosts (a fleet of machines) as disclosed in Beveridge, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 11, claim 11 recites a computer implemented method that performs steps substantially similar to those performed by the system found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2 and 12, the combination of Knijink and Beveridge teaches each of the limitations of claims 1 and 11 respectively.
In addition, Knijink teaches:
wherein the expert system circuit is further configured to identify a timing of the configured purchase (Col. 14 lines 39-42 teach the system learns to predict both the ranking position of the UPC based on historical sales and the organic sales based on recorded values, such as ranking position, actual total sales values (both relative or absolute), time series, etc. Col. 16 lines 6-25 teach A Digital Marketing Solver (DMS) is a process that automatically defines the optimum bid values to be used to reach the sales goals—the number of sales, the maximum ACoS, or a combination thereof. DMS may require the following inputs: 1. The desired value of sales (Xdes) based on ads, sales forecasts and inventory information as major inputs; 2. The maximum acceptable value of ACoS, which can vary over time; and 3. The complete information of the behavior curves.  Col. 18 lines 19-25 teaches the automated process of defining the bids described above can be further improved to allow for an automatic variation of the bid value according to the month of the year, the week of the month, the day of the week, the hour of the day, etc. If the online marketplace has a placement policy, i.e., top of search, end of search, etc., the system adjusts the bid values to consider this new set of boundary conditions).
and the timing is based at least in part on the aggregated data.  (Col. 6 lines 38-58 teaches the system may further include additional operations including collecting additional data on the single keyword used in relation to the single keyword advertising campaign, the data including a third set of daily clicks or sales on the online marketplace listing; executing a machine learning component of an adaptive machine learning platform to generate a second machine learning component output, where the second machine learning component output is generated based at least in part on the additional data on the single keyword used in relation to the single keyword advertising campaign. Col. 18 lines 19-25 teaches the automated process of defining the bids described above can be further improved to allow for an automatic variation of the bid value according to the month of the year, the week of the month, the day of the week, the hour of the day, etc. If the online marketplace has a placement policy, i.e., top of search, end of search, etc., the system adjusts the bid values to consider this new set of boundary conditions).
As per claims 3 and 13, the combination of Knijink and Beveridge teaches each of the limitations of claims 1 and 2, and 11 and 12 respectively.
In addition, Knijink teaches:
wherein the attention acquisition circuit is further structured to automatically solicit the configured purchase in response to the identified timing (Col. 14 lines 39-42 teach the system learns to predict both the ranking position of the UPC based on historical sales and the organic sales based on recorded values, such as ranking position, actual total sales values (both relative or absolute), time series, etc. Col. 16 lines 6-25 teach A Digital Marketing Solver (DMS) is a process that automatically defines the optimum bid values to be used to reach the sales goals—the number of sales, the maximum ACoS, or a combination thereof. DMS may require the following inputs: 1. The desired value of sales (Xdes) based on ads, sales forecasts and inventory information as major inputs; 2. The maximum acceptable value of ACoS, which can vary over time; and 3. The complete information of the behavior curves).
As per claim 4, the combination of Knijink and Beveridge teaches each of the limitations of claim 1.
In addition, Knijink teaches:
wherein at least one of the plurality of attention-related resources comprises at least one of: an advertising placement, a search listing, a keyword listing, a banner advertisement, a video advertisement, an embedded video advertisement, a participation in a panel, a participation in a survey activity, a participation in a trial, and a participation in a pilot activity (Col. 18 lines 19-25 teaches the automated process of defining the bids described above can be further improved to allow for an automatic variation of the bid value according to the month of the year, the week of the month, the day of the week, the hour of the day, etc. If the online marketplace has a placement policy, i.e., top of search, end of search, etc., the system adjusts the bid values to consider this new set of boundary conditions).
As per claim 5, the combination of Knijink and Beveridge teaches each of the limitations of claim 1.
In addition, Knijink teaches:
wherein one of the plurality of attention-related resources is an external data source comprising at least one of: a market condition data source, a behavioral data source, an agent data source, or an historical outcome data source (Col. 14 lines 39-42 teach the system learns to predict both the ranking position of the UPC based on historical sales and the organic sales based on recorded values, such as ranking position, actual total sales values (both relative or absolute), time series, etc.).
As per claims 6 and 15, the combination of Knijink and Beveridge teaches each of the limitations of claims 1 and 5, and 11 respectively.
In addition, Knijink teaches:
wherein the expert system circuit is further structured to determine an attention-related resource acquisition value and configure the purchase in response to the machine-related resource acquisition value (Col. 15 lines 28-42 teach the system has been shown to tend to an equilibrium point making possible to achieve a desired ACoStarget, either for the product campaign or overall. This oscillatory process presents great comparability to a dampening process, quickly converging the bid values to a substantially fixed value. FIG. 23 shows the relationship between sales volume and overall ACoS for an example company. On the left side of FIG. 23, there are values for certain aspects determined over a 59-day period, these aspects including volume of sales, advertising spending, and organic sales, both in terms of money units and as a percentage. The previously-described self-balancing behavior may be observed in the graph on the right side of FIG. 23, particularly showing that when the ACoS increases, the sales volume decreases, and vice versa. Col 8 lines 29-41 The present invention is directed to optimizing and automating the advertising expenditure in online-based commerce, i.e., e-commerce, by achieving an optimized sales volume and sales speed of a UPC with the smallest viable spending in advertising campaigns in marketplaces while respecting the actual and forecasted inventory level of that UPC. It can also be directed to optimizing and automating the advertising expenditure in online-based commerce, i.e., e-commerce, by achieving a target ACoS value with the maximum total number of sales for a UPC while respecting the actual and forecasted inventory level of that UPC. col. 16 lines 6-25 teach these decisions can also be automated to follow rules set by the seller at the setup of the process).
As per claims 7 and 19, the combination of Knijink and Beveridge teaches each of the limitations of claims 1, 5, and 6, and 11 and 15 respectively.
In addition, Knijink teaches:
wherein the determination of the attention-related resource acquisition value is based at least in part on at least one of: an expected cost range, a cost parameter of an attention-related resource, an effectiveness parameter of an attention-related resource, or a future predicted cost of an attention­related resource (Col. 14 lines 39-42 teach the system learns to predict both the ranking position of the UPC based on historical sales and the organic sales based on recorded values, such as ranking position, actual total sales values (both relative or absolute), time series, etc. Col. 16 lines 6-25 teach A Digital Marketing Solver (DMS) is a process that automatically defines the optimum bid values to be used to reach the sales goals—the number of sales, the maximum ACoS, or a combination thereof. DMS may require the following inputs: 1. The desired value of sales (Xdes) based on ads, sales forecasts and inventory information as major inputs; 2. The maximum acceptable value of ACoS, which can vary over time; and 3. The complete information of the behavior curves).
As per claims 8 and 16, the combination of Knijink and Beveridge teaches each of the limitations of claims 1, 5, and 6, and 11 and 15 respectively.
In addition, Knijink teaches:
wherein the expert system circuit is further structured to determine the attention-relate resources acquisition value in response to a comparison of a first cost of the at least one of the plurality of attention-related resources on a spot market of the at least one of the plurality of attention-related resources with a cost parameter of the at least one of the plurality of attention-related resources (Col. 3 lines 39-54 teach the results of the automatic campaign generated by the online marketplace are continuously analyzed by comparing the value of the bid, the price paid for each click (CPC), the click-through defined as the ratio of the number of clicks to the number of impressions, the number of sales (NOS) during the campaign, and the ACoS (Advertising Cost of Sale) obtained. If both values, the bid and the actual CPC, are close to each other, no change is taken in the advertising campaign and the campaign is resumed. Col. 14 lines 39-42 teach the system learns to predict both the ranking position of the UPC based on historical sales and the organic sales based on recorded values, such as ranking position, actual total sales values (both relative or absolute), time series, etc. Col. 16 lines 6-25 teach a Digital Marketing Solver (DMS) is a process that automatically defines the optimum bid values to be used to reach the sales goals—the number of sales, the maximum ACoS, or a combination thereof. DMS may require the following inputs: 1. The desired value of sales (Xdes) based on ads, sales forecasts and inventory information as major inputs; 2. The maximum acceptable value of ACoS, which can vary over time; and 3. The complete information of the behavior curves. Col. 18 lines 36-48 teach the word screening is performed by analyzing data obtained from the list of words generated by the automatic campaign, and the product targeting is performed by analyzing data relating to the list of comparable products made available by the online marketplace). 
As per claims 9 and 20, the combination of Knijink and Beveridge teaches each of the limitations of claims 1 and 11 respectively.
In addition, Knijink teaches:
wherein the expert system circuit is further structured to improve a future purchase configuration or timing identification based on the training data set further comprising outcomes resulting from purchases made under historical input conditions (Col. 14 lines 39-42 teach the system learns to predict both the ranking position of the UPC based on historical sales and the organic sales based on recorded values, such as ranking position, actual total sales values (both relative or absolute), time series, etc. Col. 15 lines 28-42 teach the system has been shown to tend to an equilibrium point making possible to achieve a desired ACoStarget, either for the product campaign or overall. This oscillatory process presents great comparability to a dampening process, quickly converging the bid values to a substantially fixed value. FIG. 23 shows the relationship between sales volume and overall ACoS for an example company. On the left side of FIG. 23, there are values for certain aspects determined over a 59-day period, these aspects including volume of sales, advertising spending, and organic sales, both in terms of money units and as a percentage. The previously-described self-balancing behavior may be observed in the graph on the right side of FIG. 23, particularly showing that when the ACoS increases, the sales volume decreases, and vice versa).
As per claim 10, the combination of Knijink and Beveridge teaches each of the limitations of claim 1.
Knijink teaches aggregating computer related resource data to optimize a purchasing strategy in regard to the computer related resources but does not explicitly teach gathering data from the internet regarding a plurality of computer devices and website hosts (a fleet of machines) which is taught by the following citations from Beveridge:
wherein the aggregated data is obtained from a data source comprising at least one of a bot, a crawler, or a dialog manager (Paragraph Number [0103] teaches controller 2218 receives registration requests and additional requests within registration dialogues and returns responses to those requests. Searches for resources, also considered to be requests for resource consumption or initiation of resource auctions, are processed by a search-pre-processing module 2222 before being input as search requests to the distributed-search engine. Search responses, or bids from resource-provider participants, are processed by a search-post-processing module 2224 before being returned to the resource-consumption participant that initiated the search or auction. Paragraph Number [0116] teaches when a verified resource provider is identified by the cloud-exchange system, the Client-Exchange system carries out message-based dialogues 2364-2371 in order to coordinate placement of the one or more resource-consumer virtual machines within the resource-provider computing facility for execution. Once the one or more virtual machines have been successfully placed and launched, the active search context 2346 is placed into an under-execution queue 2373 or otherwise marked, by the cloud-exchange System, to indicate that the active search context is no longer actively participating in an auction).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claim 14, the combination of Knijink and Beveridge teaches each of the limitations of claims 11 and 13.
In addition, Knijink teaches:
wherein the identifying the timing of the purchase of the at least one of the plurality of attention-related resources comprises determining a supply of and a demand for the at least one of the plurality of attention-related resources, based at least in part on the aggregated data (Col. 15 line 61 - Col. 16 line 5 teaches the main input to be considered is an automated forecast generated by any acceptable methodology. The formal sales goals can be set constant, aimed at selling exactly what is presently sold or aimed at a defined sales growth (positive or negative). Imposed restrictions on the sales goal creates the stability demand of the sales/purchases process. These artificially-imposed restrictions bring the necessary boundary conditions and planning capabilities to stabilize the sales goals. The sales goals should be clearly stated as a composition of organic sales and advertised sales, where the sum of these two values is the total sales).
As per claim 17, the combination of Knijink and Beveridge teaches each of the limitations of claims 11 and 15.
In addition, Knijink teaches:
further comprising performing an attention-related resource transaction in response to the attention-related resource acquisition value (Col. 14 lines 39-42 teach the system learns to predict both the ranking position of the UPC based on historical sales and the organic sales based on recorded values, such as ranking position, actual total sales values (both relative or absolute), time series, etc. Col. 16 lines 6-25 teach A Digital Marketing Solver (DMS) is a process that automatically defines the optimum bid values to be used to reach the sales goals—the number of sales, the maximum ACoS, or a combination thereof. DMS may require the following inputs: 1. The desired value of sales (Xdes) based on ads, sales forecasts and inventory information as major inputs; 2. The maximum acceptable value of ACoS, which can vary over time; and 3. The complete information of the behavior curves).
As per claim 18, the combination of Knijink and Beveridge teaches each of the limitations of claims 11, 15, and 17.
In addition, Knijink teaches:
wherein performing the attention-related resource transaction comprises an operation comprising at least one of: purchasing the at least one of the plurality of attention-related resources from an attention market, selling the at least one of the plurality of attention-related resources to an attention market, making an offer to sell the at least one of the plurality of attention-related resources to a second intelligent agent, or making an offer to a second intelligent agent to purchase the at least one of the plurality of attention-related resources.  (Col. 14 lines 39-42 teach the system learns to predict both the ranking position of the UPC based on historical sales and the organic sales based on recorded values, such as ranking position, actual total sales values (both relative or absolute), time series, etc. Col. 16 lines 6-25 teach A Digital Marketing Solver (DMS) is a process that automatically defines the optimum bid values to be used to reach the sales goals—the number of sales, the maximum ACoS, or a combination thereof. DMS may require the following inputs: 1. The desired value of sales (Xdes) based on ads, sales forecasts and inventory information as major inputs; 2. The maximum acceptable value of ACoS, which can vary over time; and 3. The complete information of the behavior curves. Col. 18 lines 19-25 teaches the automated process of defining the bids described above can be further improved to allow for an automatic variation of the bid value according to the month of the year, the week of the month, the day of the week, the hour of the day, etc. If the online marketplace has a placement policy, i.e., top of search, end of search, etc., the system adjusts the bid values to consider this new set of boundary conditions).

Response to Argument
Applicants arguments filed 8/24/2022 have been fully considered but they are not fully persuasive.
Applicant argues that the amended claims do not recite material analogous to court identified abstract concepts and if it did, recites a practical application of the abstract concepts recited. (See Applicant’s Remarks, 8/24/2022, pgs. 10-11). Examiner agrees with Applicant’s analysis in light of the amendments to claims 1 and 11. As such, the 35 USC 101 rejection of claims 1-20 are withdrawn as the claims are found to be eligible in that they are directed towards a software solution to a problem that is rooted in computer technology.
Applicant argues that the previously cited reference does not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 8/24/2022, pgs. 12-13). Examiner respectfully disagrees. Examiner notes that new citations from the Knijink and Beverage references have been applied to the newly presented claim limitations as indicated in the above in the new 35 USC 103 rejection. As such, Applicant’s arguments directed towards the previous 35 USC 103 rejection are moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the 35 USC 103 rejection presented above.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        
/SHELBY A TURNER/Primary Examiner, Art Unit 3624